DETAILED ACTION
In response to remarks filed on 26 November 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.
Status of Claims
Claims 1-12 are pending;
Claim 1 is currently amended;
Claims 2-12 were previously presented;
Claims 13 and 14 are new;
Claims 1-14 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 26 November 2021 have been fully considered but they are moot since a new secondary reference was introduced to address the new limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell et al (U.S. Patent Application Publication No. 2018/0210454) in view of Jinnings et al (U.S. Patent Application Publication No. 2011/0008111) and Friend et al (U.S. Patent Application Publication No. 2013/0311031).
As to Claim 1
An excavation pit is produced in the ground (Paragraph 0074), wherein
In a computer unit the dimensions of the excavation pit (Paragraph 0004, “volume”. A volume inherently contain dimensions), the working points (Paragraph 0074, target tool paths) and the dimensions of the at least one working apparatus are entered (Paragraph 0078, “size of the tool”) and 
In the computer unit a required workspace for the at least one working apparatus and an open space in the excavation pit are determined automatically (Paragraph 0004, the area to be excavated is the required workspace and the surrounding area is the open space);
In the computer unit, a working sequence for performing work over time is determined automatically (At least Paragraph 0148, “The controller 150 may distribute the calculated number of compaction cycles evenly over backfilled earth according to the calculated entry speed. The controller 150 repeats the process for each of multiple backfill levels until the void is filled. The controller 150 may also implement any other process or tool, for example a vibrator plate compactor, to backfill the hole and compact the backfilled earth.” Each compaction cycle process is part of a working sequence determined by the controller).
However, Ready-Campbell is silent about in the excavation pit foundation elements are produced at predetermined working points with at least one working apparatus. Jinnings discloses a working apparatus that excavates and also produces foundation elements (Figure 2). Ready-Campbell and Jinnings are analogous art because they are from the same field of endeavor (i.e. earth work). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to produce foundation elements in the excavation pit using the at least one working apparatus. The motivation would have been to increase the utility of the device. 
Furthermore, Ready-Campbell as modified (See above paragraph) is silent about the required workspace for the at least one working apparatus and an open space in the excavation pit are determined automatically based on the dimensions of the excavation pit and the dimensions of the at least one Paragraphs 0021 and 0022 state “Based on the characteristics of the available excavation area 44 at worksite 10 and the desired goal(s) received from the user of control system 16, controller 30 may be configured to divide area 44 into a number of spaced apart slots 40, each slot containing multiple cuts 36. The dimensions of slots 40 (e.g., width, depth, etc.) may be determined by controller 30 based on machine characteristics (e.g., work tool width), user-defined spacing between slots, and machine output or capacity (e.g., rated torque and/or speed). It is contemplated that the dimensions of slots 40 may also or alternatively be determined by controller 30 based on site conditions such as material composition, grade, etc. Controller 30 may utilize a simple coverage algorithm to lay out slots 40 on work area 44, with ends of slots 40 terminating at boundary 42 and slots 40 having a fixed spacing therebetween. The layout of slots on work area 44 by controller 30 may also be affected by a desired dozing behavior of machines 12 that is selected by the user of control system 16, if desired. After laying out slots 40 on area 44 of worksite 10, controller 30 may be configured to design cuts 36 within slots 40. The number, shape, size, and location of cuts 36 may be determined based on the slot layout, site characteristics, machine characteristics, desired dozing behavior, and user-defined goals. The site characteristics considered by controller 30 may include, among other things, a contour of surface 38 and a composition of material to be excavated from each slot 40. The machine characteristics considered by controller 30 may include, among other things, a torque and/or speed rating of machines 12 and a size of work tool 18 (e.g., a width and/or height). The user-defined goals considered by controller 30 may include, among other things, a desired final depth of slot 40 and/or a resulting contour of area 44. Based on this information and utilizing one or more algorithms and/or maps stored in memory, controller 30 may be configured to determine a number, size, and location of each individual cut 36 within slots 40 such that a sufficient amount of material may be removed by machines 12 during each pass and phase to achieve the user-defined depth and/or contour goals without negatively affecting productivity or efficiency of machine 12.).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the required workspace for the at least one working apparatus and an open space in the excavation pit determined automatically based on the dimensions of the excavation pit and the 
As to Claim 2, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein as working apparatus a pile drilling apparatus, an anchor drilling apparatus and/or a diaphragm wall apparatus (Jinnings: Figure 2) is used.
As to Claim 3, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein as foundation element a foundation pile (Jinnings: Figure 2), a tension anchor, an injection anchor and/or a diaphragm wall is produced.
As to Claim 4, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein for the determined spaces it is specified which part is provided as driveway or storage space (Ready-Campbell: Paragraph 0062. Ramp is the driveway, dump pile is the storage space).
As to Claim 5, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein a display means (Ready-Campbell: Paragraph 0055) is provided, with which the workspace and/or the open space in the excavation pit is displayed.
As to Claim 6, Ready-Cambell as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Ready-Campbell as modified also teaches wherein the display means (#345) comprises an optical projection element, in particular a laser.
As to Claim 7, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein a working sequence can be entered into the computer unit (Ready-Campbell: Paragraph 0044) or is predetermined by the computer unit and in that by the computer unit a change of the work and open spaces is determined over time.
As to Claim 8, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein by the computer unit an occupancy of the open spaces is determined (Ready-Campbell: Paragraph 0093, quantity of earth remaining in the site).
Claim 9, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein the at least one working apparatus is provided with a data transmission means (Ready-Campbell: Paragraph 0061), via which the working apparatus transmits current data regarding the working apparatus, the location and/or the processing operation to the computer unit.
As to Claim 10, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein by means of a detection means (Ready-Campbell: Paragraphs 0035, 0036) an actual state of the excavation pit is detected and by the computer unit a verification of actual and target state is carried out.
As to Claim 11, Ready-Cambell as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Ready-Campbell as modified also teaches wherein as detection means at least one camera is provided (Ready-Campbell: Paragraph 0035).
As to Claim 12, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein by the computer unit transport means (Ready-Campbell: Figure 2B) for the supply and discharge of material to the work-or storage spaces are controlled.
As to Claim 13, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein by the computer unit, at least portion of the required workspace is reclassified to be a part of the open space during execution of the working sequence (Friend: Paragraphs 0021 and 0022).
As to Claim 14, Ready-Cambell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ready-Campbell as modified also teaches wherein by the computer unit, at least portion of the open space is reclassified to be a part of the required workspace during execution of the working sequence (Friend: Paragraphs 0021 and 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678